     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 1 of 33 Page ID #:2798



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14

15                            UNITED STATES DISTRICT COURT

16                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

17                                  SOUTHERN DIVISION

18   UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS

19              Plaintiff,                     GOVERNMENT’S REQUEST FOR INQUIRY
                                               REGARDING DEFENDANT MICHAEL JOHN
20                    v.                       AVENATTI’S POTENTIAL VIOLATIONS OF
                                               HIS CONDITIONS OF TEMPORARY
21   MICHAEL JOHN AVENATTI,                    RELEASE; DECLARATION OF JULIAN L.
                                               ANDRÉ
22              Defendant.

23

24

25         Plaintiff United States of America, by and through its counsel

26   of record, the United States Attorney for the Central District of

27   California and Assistant United States Attorneys Julian L. André and

28   Brett A. Sagel, hereby files its request for the Court to conduct an
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 2 of 33 Page ID #:2799



 1   inquiry regarding potential violations of defendant MICHAEL JOHN

 2   AVENATTI’s (“defendant”) conditions of temporary release.

 3         This submission is based upon the attached memorandum of points

 4   and authorities, the declaration of Assistant United States Attorney

 5   Julian L. André, the files and records in this case, and such further

 6   evidence and argument as the Court may permit.

 7    Dated: June 7, 2020                  Respectfully submitted,

 8                                         NICOLA T. HANNA
                                           United States Attorney
 9
                                           BRANDON D. FOX
10                                         Assistant United States Attorney
                                           Chief, Criminal Division
11

12
                                           JULIAN L. ANDRÉ
13                                         BRETT A. SAGEL
                                           Assistant United States Attorney
14
                                           Attorneys for Plaintiff
15                                         UNITED STATES OF AMERICA

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 3 of 33 Page ID #:2800



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2           In April 2020, this Court ordered defendant MICHAEL JOHN

 3   AVENATTI (“defendant”) temporarily released from custody pursuant to

 4   18 U.S.C. § 3142(i) due to the current public health crisis relating

 5   to COVID-19.     (CR 140; CR 154.)     Defendant was released to the

 6   custody of third-party custodian Jay Manheimer. (CR 140 ¶ 12; CR

 7   154.)    Among other things, the conditions of defendant’s temporary

 8   release state that “defendant shall not possess, use, or access any

 9   digital devices that offer or allow internet access.”            (CR 140 ¶ 12;

10   CR 154.)    On or about April 13, 2020, Mr. Manheimer signed an

11   Affidavit of Third-Party Custodian, Form CR 31, and Mr. Manheimer

12   agreed to, among other things, notify Pretrial Services immediately

13   if defendant violates a condition of release.           (CR 143.)   Based on

14   the government’s interview of Mr. Manheimer to approve him as a

15   suitable Third-Party Custodian, Mr. Manheimer is not a lawyer.

16           As set forth below, defendant may have violated the conditions

17   of his temporary release by using his third-party custodian

18   Mr. Manheimer’s computer to personally draft the past five documents

19   that defendant has filed in this case.         At a minimum, defendant and

20   his counsel, H. Dean Steward, appear to have intentionally misled

21   this Court when they claimed that defendant was unable to access a

22   computer to review discovery in this case during the past six weeks

23   (CR 164 at 2, ¶ 1; CR 167 at ¶ 3).

24           The government therefore requests that the Court hold a hearing

25   to further inquire as to whether defendant has violated the

26   conditions of his temporary release and provide the parties with an

27   opportunity to address the appropriate remedy, if any, if defendant

28   did in fact commit such violations.
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 4 of 33 Page ID #:2801



 1                Defendant’s May 27, 2020, Status Report (CR 164)
 2         On May 27, 2020, defendant, through counsel Mr. Steward, filed a

 3   72-page Status Report, which included as exhibits four news articles

 4   pulled from the internet.       (CR 164.)    The metadata1 for the Adobe PDF

 5   file that was submitted through the Court’s CM/ECF system (CR 164)

 6   shows that the “Author” of the document was defendant’s third-party

 7   custodian, “JAY MANHEIMER,” and that the document was created using

 8   Microsoft Word and a Mac computer:

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     (See André Decl. Ex. 1.)       Although the Status Report appears to be
25
     written and created using Mr. Manheimer’s computer, defendant claimed
26

27         1 The Court can view the metadata for each document defendant
     filed by opening the PDF file on a computer, clicking the “File”
28   button on the top left, and selecting “Properties,” and then
     selecting “Description.”
                                        2
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 5 of 33 Page ID #:2802



 1   in the Status Report that he was unable to review the discovery

 2   because he was precluded from using a computer.           (CR 164 at 2, ¶ 1.)

 3        Defendant’s May 28, 2020, Supplement to Status Report (CR 165)
 4         On May 28, 2020, defendant filed a Supplement to Status Report.

 5   (CR 165.)    Defendant’s Supplement attached another news article from

 6   the internet and an expert report that had been electronically filed

 7   in the Southern District of New York.         (CR 165.)    The metadata for

 8   the Adobe PDF file that was submitted through the Court’s CM/ECF

 9   system (CR 165) shows that the “Author” of the document was

10   defendant’s third-party custodian, “JAY MANHEIMER,” and that the

11   document was created using Microsoft Word and a Mac computer:

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     (See André Decl. Ex. 2.)
27

28

                                              3
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 6 of 33 Page ID #:2803



 1              Defendant’s May 29, 2020, Second Supplement (CR 167)
 2         In response to the Minute Order this Court issued on May 28,

 3   2020 (CR 166), defendant filed a Second Supplement to Status Report

 4   (CR 167) on May 29, 2020.       The metadata for the Adobe PDF file that

 5   was submitted through the Court’s CM/ECF system (CR 167) shows that

 6   the “Author” of the document was defendant’s third-party custodian,

 7   “JAY MANHEIMER,” and that the document was created using Microsoft

 8   Word and a Mac computer:

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   (André Decl. Ex. 3.)      Despite the Second Supplement to Status Report
28   seemingly being created on Mr. Manheimer’s computer, defendant stated
                                              4
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 7 of 33 Page ID #:2804



 1   the he “believes the Court’s suggestion [regarding a computer] is a

 2   good one and asks that the government work with the defense to

 3   accomplish this as quickly as possible.”          (CR 167 at 2.)

 4                Defendant’s June 5, 2020, Status Report (CR 172)
 5           On June 5, 2020, defendant filed a Status Report in advance of

 6   the June 8, 2020, status conference.         (CR 172.)    The Status Report

 7   stated, among other things, that defendant was expected to receive a

 8   laptop computer to use to review the discovery on Monday, June 8,

 9   2020.    (CR 172 at 1.)    The metadata for the Adobe PDF file that was

10   submitted through the Court’s CM/ECF system (CR 172) shows that the

11   “Author” of the document was defendant’s third-party custodian, “JAY

12   MANHEIMER,” and that the document was created using Microsoft Word

13   and a Mac computer:

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   (André Decl. Ex. 4.)
                                              5
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 8 of 33 Page ID #:2805



 1                  Defendant’s June 5, 2020, Memorandum (CR 174)
 2         On June 5, 2020, defendant also filed a Memorandum re Allocation

 3   of Assets and the Impact on Defendant’s Rights and the Trial Date.

 4   (CR 174.)    As with defendant’s last four filings, the metadata for

 5   the Adobe PDF file that was submitted through the Court’s CM/ECF

 6   system (CR 174) shows that the “Author” of the document was

 7   defendant’s third-party custodian, “JAY MANHEIMER,” and that the

 8   document was created using Microsoft Word and a Mac computer:

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   (André Decl. Ex. 5.)
27

28

                                              6
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 9 of 33 Page ID #:2806



 1                   Document’s Previously Filed by Mr. Steward
 2         The government has also reviewed a number of the documents

 3   Mr. Steward filed on defendant’s behalf before defendant was

 4   temporarily released from custody in April 2020, including

 5   defendant’s March 18, 2020, bail reconsideration request (CR 117),

 6   defendant’s March 24, 2020, ex parte application for a continuance

 7   (CR 122), and defendant’s April 4, 2020, bail reconsideration request

 8   (CR 136).    The metadata for these three documents (CR 117; CR 122; CR

 9   136), all have the author as “leenicole” and appear to have been

10   created using a completely different computer and PDF generator.

11   (See André Decl. Exs. 6-8.)       For example, below is the metadata for

12   defendant’s April 4, 2020, bail reconsideration request:

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              7
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 10 of 33 Page ID #:2807



 1    (André Decl. Ex. 8.)      The metadata for these three documents, which

 2    Mr. Steward filed while defendant was in custody, provide further

 3    evidence that defendant personally drafted his five most recent

 4    pleadings using his third-party custodian Mr. Manheimer’s Mac

 5    computer.

 6          To further confirm that Mr. Steward did not prepare defendant’s

 7    five most recent filings in this case, and that other documents

 8    Mr. Steward have prepared would have “leenicole” identified as the

 9    “Author” in the metadata, the government also reviewed the metadata

10    for a Supplement to Rule 29 Motion that Mr. Steward filed with this

11    Court on May 25, 2020, in United States v. Jonathan Brightman, SA CR

12    No. 16-076-JVS, at docket number 1085:

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              8
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 11 of 33 Page ID #:2808



 1    (André Decl. Ex. 9.)      The metadata for the May 25, 2020, Brightman

 2    filing also lists “leenicole” as “Author,” and appears to have been

 3    created using the same computer and PDF generator as the three

 4    documents Mr. Steward filed in this case while defendant was in

 5    custody.

 6          Finally, statements defendant and his counsel made during the

 7    June 1, 2020, status conference further demonstrate that defendant

 8    has been personally drafting these filings.          As the Court may recall,

 9    when the Court expressed concern regarding counsel’s lack of candor

10    regarding the discovery issues raised in defendant’s May 27, 2020,

11    Status Report, defendant himself responded:

12          THE COURT:       Sir, I expect a greater degree of candor
                             going forward. That’s a material fact that
13                           should have been presented to the Court
                             along with your concerns about the
14                           production.

15          MR. STEWARD:     Understood, Your Honor.

16          DEFENDANT:       It was included on Page 4, Footnote 5,
                             actually.
17
            THE COURT:       Who is that speaking?
18
            MR. STEWARD:     That was my client, Your Honor.
19

20    (6/1/2020 RT 5:14-6:1.)      And when the Court later raised concerns

21    regarding the length and relevancy of much of defendant’s 34-page May

22    27, 2020, Status Report, defense counsel stated: “The Court is very

23    familiar with my writing.       I am usually very succinct.”       (6/1/2020 RT

24    16:9-17:6.)

25                                       Conclusion
26          In light of the foregoing, the government believes that

27    defendant has likely violated the conditions of his temporary release

28    by using his third-party custodian Jay Manheimer’s internet-

                                              9
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 12 of 33 Page ID #:2809



 1    accessible computer to draft his last five filings in this case.             At

 2    a minimum, defendant and his counsel have not been candid with this

 3    Court.   Accordingly, the government requests that the Court hold a

 4    hearing to further inquire as to whether defendant has violated the

 5    conditions of his release and, if so, allow the parties an

 6    opportunity to address the appropriate remedy for any such

 7    violations.    Although the government believes that the evidence

 8    contained herein is sufficient to establish that defendant violated

 9    the conditions of his temporary release, at a minimum, the government

10    believes that the Court should direct Pretrial Services to search Mr.

11    Manheimer’s residence, including his computer, and provide the

12    government with an opportunity to question Mr. Manheimer under oath

13    regarding his involvement in the creation of these pleadings and/or

14    defendant’s access to Mr. Manheimer’s computer and the internet.

15          Additionally, the government notes that defendant’s use of

16    Mr. Manheimer’s computer to personally draft the last five pleadings

17    in this case directly contradicts defendant’s prior representations

18    to this Court regarding his ability to use a computer.            Such

19    misrepresentations are directly relevant to the other issues

20    currently before this Court, including defendant’s representation

21    issues and defendant’s claims regarding the discovery in this matter.

22          The government will be prepared to address defendant’s potential

23    violations of his conditions of temporary release further during the

24    June 8, 2020, status conference.

25

26

27

28

                                             10
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 13 of 33 Page ID #:2810



 1                           DECLARATION OF JULIAN L. ANDRÉ
 2            I, Julian L. André, declare as follows:

 3            1.    I am an Assistant United States Attorney (“AUSA”) in the

 4    United States Attorney’s Office for the Central District of

 5    California (the “USAO”).      I am one of the AUSAs assigned to represent

 6    the government in United States v. Michael John Avenatti, SA CR 19-

 7    61-JVS.      I submit this declaration in support of the government’s

 8    request for the Court to conduct an inquiry regarding potential

 9    violations of defendant MICHAEL JOHN AVENATTI’s (“defendant”)

10    conditions of temporary release.

11            2.    On June 7, 2020, I reviewed the metadata for a number of

12    Adobe PDF documents that were filed on defendant’s behalf in this

13    matter through the Court’s CM/ECF system.         To view the metadata for

14    each filing referenced herein, I took the following steps:

15                  a.   Using Adobe Acrobat Pro, I opened each PDF file, which

16    I had previously downloaded from the CM/ECF system and saved onto my

17    computer.

18                  b.   I clicked the “File” button on the top left of the

19    Adobe Acrobat program.

20                  c.   I selected “Properties” in the “File” drop-down

21    window.

22                  d.   I selected the “Description” tab on the “Document

23    Properties” screen.

24                  e.   I then took a screenshot of the metadata for each PDF

25    file.

26            3.    Attached hereto as Exhibit 1 is a true and correct copy of

27    a screenshot of the metadata for defendant’s May 27, 2020, Status

28
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 14 of 33 Page ID #:2811



 1    Report, which was filed in this matter at docket number 164 using the

 2    Court’s CM/ECF system (CR 164).

 3          4.    Attached hereto as Exhibit 2 is a true and correct copy of

 4    a screenshot of the metadata for defendant’s May 28, 2020, Supplement

 5    to Status Report, which was filed in this matter at docket number 165

 6    using the Court’s CM/ECF system (CR 165).

 7          5.    Attached hereto as Exhibit 3 is a true and correct copy of

 8    a screenshot of the metadata for defendant’s May 29, 2020, Second

 9    Supplement Status Report, which was filed in this matter at docket

10    number 167 using the Court’s CM/ECF system (CR 167).

11          6.    Attached hereto as Exhibit 4 is a true and correct copy of

12    a screenshot of the metadata for defendant’s June 5, 2020, Status

13    Report, which was filed in this matter at docket number 172 using the

14    Court’s CM/ECF system (CR 172).

15          7.    Attached hereto as Exhibit 5 is a true and correct copy of

16    a screenshot of the metadata for defendant’s June 5, 2020, Memorandum

17    re Assets and the Impact on Defendant’s Rights and the Trial Date,

18    which was filed in this matter at docket number 174 using the Court’s

19    CM/ECF system (CR 174).

20          8.    Attached hereto as Exhibit 6 is a true and correct copy of

21    a screenshot of the metadata for defendant’s March 18, 2020, Bail

22    Reconsideration Request, which was filed in this matter at docket

23    number 117 using the Court’s CM/ECF system (CR 117).

24          9.    Attached hereto as Exhibit 7 is a true and correct copy of

25    a screenshot of the metadata for defendant’s March 24, 2020, Ex Parte

26    Application for a Continuance, which was filed in this matter at

27    docket number 122 using the Court’s CM/ECF system (CR 122).

28

                                              2
     Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 15 of 33 Page ID #:2812



 1            10.   Attached hereto as Exhibit 8 is a true and correct copy of

 2    a screenshot of the metadata for defendant’s April 4, 2020, Bail

 3    Reconsideration Request, which was filed in this matter at docket

 4    number 136 using the Court’s CM/ECF system (CR 136).

 5            11.   Attached hereto as Exhibit 9 is a true and correct copy of

 6    the metadata for the Supplement to Rule 29 Motion defendant’s

 7    counsel, H. Dean Steward, filed on May 25, 2020, in United States v.

 8    Jonathan Brightman, SA CR No. 16-076-JVS, at docket number 1085 using

 9    the Court’s CM/ECF system.

10            I declare under penalty of perjury under the laws of the United

11    States of America that the foregoing is true and correct and that

12    this declaration is executed at Los Angeles, California, on June 7,

13    2020.

14

15                                                JULIAN L. ANDRÉ
16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 16 of 33 Page ID #:2813




                  EXHIBIT 1
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 17 of 33 Page ID #:2814
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 18 of 33 Page ID #:2815




                  EXHIBIT 2
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 19 of 33 Page ID #:2816
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 20 of 33 Page ID #:2817




                  EXHIBIT 3
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 21 of 33 Page ID #:2818
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 22 of 33 Page ID #:2819




                  EXHIBIT 4
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 23 of 33 Page ID #:2820
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 24 of 33 Page ID #:2821




                  EXHIBIT 5
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 25 of 33 Page ID #:2822
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 26 of 33 Page ID #:2823




                  EXHIBIT 6
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 27 of 33 Page ID #:2824
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 28 of 33 Page ID #:2825




                  EXHIBIT 7
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 29 of 33 Page ID #:2826
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 30 of 33 Page ID #:2827




                  EXHIBIT 8
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 31 of 33 Page ID #:2828
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 32 of 33 Page ID #:2829




                  EXHIBIT 9
Case 8:19-cr-00061-JVS Document 177 Filed 06/07/20 Page 33 of 33 Page ID #:2830
